                             IN THE UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF ARKANSAS
                                     TEXARKANA DIVISION


UNITED STATES OF AMERICA                                                                               PLAINTIFF


v.                                           Case No. 4:18-cr-40026


JOHNNIE D. ADAMS                                                                                    DEFENDANT
                                                     ORDER
         Before the Court is Defendant’s Motion to Travel for Family Vacation. (ECF No. 49). The

Government has filed a response. (ECF No. 51). The Court finds this matter ripe for consideration.

         Defendant is currently on pretrial release.                As a condition of his pretrial release,

Defendant’s travel is restricted to Western District of Arkansas; London Pretrial Division in

Eastern District of Kentucky; and Bowie County, Texas. Other travel is allowed with permission

from United States Probation Office (“Probation”).

         Defendant filed the instant motion on September 18, 2019, requesting permission to travel

for a family vacation. If allowed, Defendant states that he would travel from Kentucky to the

Bonne Terre, Missouri Racetrack, leaving September 19, 2019, and returning September 22, 2019.

Defendant further states that he contacted Probation, and they informed him they needed a court

order to allow him to travel. 1 The Government has filed a response in opposition to Defendant’s

motion, arguing that any out-of-state trip would limit Probation’s ability to supervise Defendant.

The Government further contends that filing the instant motion the day before the proposed travel




1
 The Court notes that under the terms of Defendant’s pretrial release, granting permission to travel is within the sole
discretion of Probation.
is to begin has left the Court and Probation with insufficient time to investigate the environment

of the proposed travel destination.

       Upon consideration, the Court finds that Defendant cannot be properly supervised while

traveling out-of-state for an extended period of time. Accordingly, Defendant’s Motion to Travel

for Family Vacation (ECF No. 49) is hereby DENIED.

       IT IS SO ORDERED, this 18th day of September, 2019.

                                                            /s/ Susan O. Hickey
                                                            Susan O. Hickey
                                                            Chief United States District Judge




                                                2
